UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011. OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 001-32483 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1109077 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (812) 962-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer ý Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ý No o As of November 2, 2011, 47,286,768 shares of Accuride Corporation common stock, par value $.01 per share, were outstanding. ACCURIDE CORPORATION Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Stockholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II – OTHER INFORMATION Item 1. Legal Proceedings 36 Item 6. Exhibits 37 Signatures 38 Explanatory Note: Effective November 18, 2010, Accuride Corporation implemented a one-for-ten reverse stock split of its Common Stock.Unless otherwise indicated, all share amounts and per share data for the Successor Company have been adjusted to reflect this reverse stock split.See Note 1 of the condensed consolidated financial statements. -2- Table of Contents Part I.FINANCIAL INFORMATION Item 1.Financial Statements ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, (In thousands, except for share and per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Customer receivables, net of allowance for doubtful accounts of $1,326 and $1,640 in 2011 and 2010, respectively Other receivables Inventories Deferred income taxes Income tax receivable Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Goodwill Other intangible assets, net Deferred financing costs, net of accumulated amortization of $1,992 and $711 in 2011 and 2010, respectively Other TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll and compensation Accrued interest payable Accrued workers compensation Accrued and other liabilities Total current liabilities LONG-TERM DEBT DEFERRED INCOME TAXES NON-CURRENT INCOME TAXES PAYABLE OTHER POSTRETIREMENT BENEFIT PLAN LIABILITY PENSION BENEFIT PLAN LIABILITY OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 6) — — STOCKHOLDERS’ EQUITY: Preferred Stock, $0.01 par value; 10,000,000 shares authorized — — Common Stock, $0.01 par value; 80,000,000 shares authorized, 47,286,768 and 47,229,627 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively, and additional paid-in-capital Accumulated other comprehensive loss (8,355 ) (8,561 ) Accumulated deficiency (147,636 ) (126,532 ) Total stockholders’ equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. -3- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, (In thousands except per share data) NET SALES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income 2 65 Interest expense (8,826 ) (10,787 ) Unrealized gain on mark to market valuation of convertible debt — Other income, net INCOME (LOSS) BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (3,524 ) INCOME TAX PROVISION INCOME (LOSS) FROM CONTINUING OPERATIONS (13,556 ) DISCONTINUED OPERATIONS, NET OF TAX (3,664 ) NET INCOME (LOSS) $ ) $ Weighted average common shares outstanding—basic Basic income(loss) per share – continuing operations $ ) $ Basic income (loss) per share – discontinued operations (0.08 ) Basic income (loss) per share $ ) $ Weighted average common shares outstanding—diluted Diluted income (loss) per share – continuing operations $ ) $ ) Diluted income (loss) per share – discontinued operations (0.08 ) Diluted income (loss) per share $ ) $ ) See notes to unaudited condensed consolidated financial statements. -4- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Successor Predecessor Nine Months Ended September 30, Period from February 26 to September 30, Period from January 1 to February 26, (In thousands except per share data) NET SALES $ $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME (LOSS) FROM OPERATIONS (5,933 ) (4,229 ) OTHER INCOME (EXPENSE): Interest income 41 54 Interest expense (25,605 ) (24,584 ) (7,550 ) Unrealized loss on mark to market valuation of convertible debt — — Other income, net LOSS BEFORE REORGANIZATION ITEMS AND INCOME TAXES FROM CONTINUING OPERATIONS (7,967 ) (20,174 ) (11,159 ) Reorganization income — — (59,311 ) INCOME (LOSS) BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (7,967 ) (20,174 ) INCOME TAX PROVISION (BENEFIT) (1,931 ) INCOME (LOSS) FROM CONTINUING OPERATIONS (18,391 ) (21,565 ) DISCONTINUED OPERATIONS, NET OF TAX (2,713 ) NET INCOME (LOSS) $ ) $ ) $ Weighted average common shares outstanding—basic Basic income (loss) per share – continuing operations $ ) $ ) $ Basic income (loss) per share – discontinued operations (0.06 ) Basic income (loss) per share $ ) $ ) $ Weighted average common shares outstanding—diluted Diluted income (loss) per share – continuing operations $ ) $ ) $ Diluted income (loss) per share – discontinued operations (0.06 ) Diluted income (loss) per share $ ) $ ) $ See notes to unaudited condensed consolidated financial statements. -5- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Comprehensive Loss Common Stock and Additional Paid-in- Capital Treasury Stock Accumulated Other Comprehensive Income (Loss) Accumulated Deficiency Total Stockholders’ Equity BALANCE at January 1, 2010 (Predecessor) $ $ ) $ ) $ ) $ ) Loss before reorganization items $ ) — — — (8,509 ) (8,509 ) Exercise of share-based awards — 8 — — — 8 Reorganization items (25,030 ) — — — (25,030 ) (25,030 ) Comprehensive loss $ ) BALANCE at February 26, 2010 (Predecessor) (751 ) (48,376 ) (481,260 ) (261,797 ) FRESH START ADJUSTMENTS: Debt discharge – Senior Subordinated Notes — — Debt discharge – Deferred financing fees (3,847 ) — — — (3,847 ) (3,847 ) Debt discharge – Sun Capital Warrant liability 76 — — — 76 76 Debt discharge – Term facility discount (2,974 ) — — — (2,974 ) (2,974 ) Issuance of Warrants (6,618 ) — — — (6,618 ) (6,618 ) Issuance of Notes (155,094 ) — — — (155,094 ) (155,094 ) Comprehensive income $ BALANCE at February 26, 2010 (Predecessor) (751 ) (48,376 ) (396,919 ) (139,278 ) FRESH START ADJUSTMENTS: Cancellation of Predecessor preferred, common and treasury stock — (306,768 ) — — (306,017 ) Cancellation of Predecessor accumulated deficit and accumulated other comprehensive loss — — — Issuance of new equity interests — BALANCE at February 26, 2010 (Successor) — — — Net loss $ ) — — — (126,532 ) (126,532 ) Conversion of convertible notes — Share-based compensation expense — Other — (15 ) — — — (15 ) Other comprehensive income: Pension liability adjustment (net of tax) (8,561 ) — — (8,561 ) — (8,561 ) Comprehensive loss $ ) BALANCE at January 1, 2011 (Successor) — (8,561 ) (126,532 ) Net loss $ ) — — — (21,104 ) (21,104 ) Share-based compensation expense — Other — (221 ) — — — (221 ) Other comprehensive income (loss): Pension liability adjustment (net of tax) — — — Comprehensive loss $ ) BALANCE—September30, 2011 (Successor) $ $
